DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas A. Jurecko on 01/26/2022.
The application has been amended as follows:
In the claims:
“the filling machine” in claim 1, line 6 has been changed to -- the machine --.
“for rotating” in claim 1, line 18 has been changed to -- for: rotating --.
“position, and” in claim 1, line 19 has been changed to -- position of the corresponding open area, and --.
“stored in which is” in claim 2, line 6 has been changed to -- in which --.
“position, and” in claim 2, line 7 has been changed to -- position is stored, and --.
“latter” in claim 2, line 9 has been changed to -- orientation means --.
“stored in which is said pre-set reference position, and” in claim 4, line 6 has been changed to -- in which said pre-set reference position is stored, and --.
“perform the movement” in claim 4, line 9 has been changed to -- perform movement --.
“or else to inhibit” in claim 4, line 10 has been changed to -- or inhibit --.
“ends of the cartridges” in claim 7, line 10 has been changed to -- end of each cartridge --.
“filled, rotating” in claim 7, line 12 has been changed to -- filled by rotating --.
“position identified, so as to bring the open” in claim 7, line 13 has been changed to -- identified position, so as to bring the corresponding open --.
“following upon a” in claim 9, line 4 has been changed to -- following a --.
“of the forward” in claim 9, line 5 has been changed to -- of forward --.
“following upon the” in claim 10, line 2 has been changed to -- following the --.

“of the forward” in claim 12, line 4 has been changed to -- of forward --.
Replace claim 5 with the following:
-- The machine according to Claim 1, wherein the at least one dispensing nozzle comprises a plurality of dispensing nozzles and the filling station further comprises a plurality of heads, each head carrying at least one of the dispensing nozzles so as to move the at least one of the dispensing nozzles along the corresponding path of forward stroke; and
   wherein the filling station further comprises release means, connected to each dispensing nozzle and to the corresponding head, the release means being activatable for releasing each dispensing nozzle from the respective head following contact of each dispensing nozzle with the at least partially occluded area of the cartridge during movement of each dispensing nozzle along the path of forward stroke, in order to interrupt said movement along the path of forward stroke. --

Allowable Subject Matter
Claims 1-12 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a machine for filling cartridges for aerosol-generating devices, the machine comprising: first inspection means configured for inspecting ends of the cartridges to be filled in order to identify, for each one, a position of a corresponding open area of the end; and orientation means configured for: rotating each cartridge about its own longitudinal axis on a basis of the corresponding identified position of the corresponding open area, and bringing the open area into a position corresponding to a pre-set reference position for enabling entry of at least one dispensing nozzle into the open area of the cartridge when the at least one dispensing nozzle is driven along a path of forward stroke.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claim 7, the prior art taken alone or in combination fails to disclose or render obvious a method for filling cartridges for aerosol-generating devices, the method comprising, in succession, the steps of: carrying out a first inspection of an end of each cartridge to be filled in order to identify a position of a corresponding open area of the end; orienting each cartridge to be filled by rotating it about its own longitudinal axis on a basis of the identified position, so as to bring the corresponding open area into a reference position; and filling each cartridge with a product if the corresponding open area is in the reference position.
The combination of these limitations makes independent claim 7 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731